 
 
Exhibit 10.1


CENTER BANCORP, INC.


2009 EQUITY INCENTIVE PLAN


1.           Purposes of the Plan.  The purposes of this Center Bancorp, Inc.
2009 Equity Incentive Plan (the “Plan”) are: to attract and retain the best
available personnel for positions of substantial responsibility, to provide
additional incentives to Employees and Consultants, and to promote the success
of the Company and any Parent or Subsidiary.  Options granted under the Plan may
be Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant.  Stock Awards and Unrestricted Shares may
also be granted under the Plan.


2.           Definitions.  As used herein, the following definitions shall
apply:


 “Administrator” means a Committee which has been delegated the responsibility
of administering the Plan in accordance with Section 4 of the Plan or, if there
is no such Committee, the Board.


 “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under the applicable corporate and securities laws of
any of the states in the United States, U.S. federal securities laws, the Code,
any stock exchange or quotation system on which the Common Stock is listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under the Plan.


 “Award” means an Option, a Stock Award or the grant of Unrestricted Shares.


 “Board” means the Board of Directors of the Company.


“Cause”, with respect to any Service Provider, means, unless otherwise
specifically defined in an Option Agreement or Stock Award Agreement, such
Service Provider’s (i) conviction of, or plea of nolo contendere to, a felony or
crime involving moral turpitude; (ii) fraud on, or misappropriation of any funds
or property of, the Company or any Parent or Subsidiary; (iii) personal
dishonesty, willful misconduct, willful violation of any law, rule or regulation
(other than minor traffic violations or similar offenses) or breach of fiduciary
duty which involves personal profit; (iv) willful misconduct in connection with
the Service Provider’s duties; (v) chronic use of alcohol, drugs or other
similar substances which affects the Service Provider’s performance of services;
or (vi) material breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by the
Service Provider for the benefit of the Company or any Parent or Subsidiary, all
as reasonably determined by the Committee, which determination will be
conclusive.  Notwithstanding the foregoing, if a Service Provider and the
Company (or a Parent or Subsidiary) have entered into an employment agreement,
consulting agreement or other similar agreement that specifically defines
“cause,” then with respect to such Service Provider, “Cause” shall have the
meaning defined in that employment agreement, consulting agreement or other
agreement


“Change in Control” means:


(a)           the consummation of any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the shares
of the Company’s Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or
 
-7-

--------------------------------------------------------------------------------


 
(b)           the consummation of any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company, other than to a subsidiary or
affiliate; or


(c)           an approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company; or


(d)           any action pursuant to which any person (as such term is defined
in Section 13(d) of the Exchange Act), corporation or other entity (other than
any benefit plan sponsored by the Company or any of its Subsidiaries) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of shares of capital stock entitled to
vote generally for the election of directors of the Company (“Voting
Securities”) representing fifty percent or more of the combined voting power of
the Company’s then outstanding Voting Securities (calculated as provided in Rule
13d-3(d) in the case of rights to acquire any such securities), unless, prior to
such person so becoming such beneficial owner, the Board shall determine that
such person so becoming such beneficial owner shall not constitute a Change in
Control; or


(e)           the individuals (A) who, as of the date on which this Plan is
first adopted by the Board, constitute the Board (the “Original Directors”) and
(B) who thereafter are elected to the Board and whose election, or nomination
for election, to the Board was approved by a vote of at least two thirds of the
Original Directors then still in office (such Directors being called “Additional
Original Directors”) and (C) who thereafter are elected to the Board and whose
election or nomination for election to the Board was approved by a vote of at
least two thirds of the Original Directors and Additional Original Directors
then still in office, cease for any reason to constitute a majority of the
members of the Board.


 “Code” means the Internal Revenue Code of 1986, as amended.


 “Committee” means a committee of Directors appointed by the Board in accordance
with Section 4 of the Plan.


 “Common Stock” means the common stock of the Company.


 “Company” means Center Bancorp, Inc., a New Jersey corporation.


 “Consultant” means any person, including an advisor, engaged by the Company or
a Parent or Subsidiary to render services to such entity, other than an Employee
or a Director.


 “Director” means a member of the Board.


 “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.


 “Employee” means any person, including officers and Directors, serving as an
employee of the Company or any Parent or Subsidiary.  An individual shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary or any successor.  For purposes of an Option
initially granted as an Incentive Stock Option, if a leave of absence of more
than three months precludes such Option from being treated as an Incentive Stock
Option under the Code, such Option thereafter shall be treated as a Nonstatutory
Stock Option for purposes of this Plan.  Neither service as a Director nor
payment of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.
 
-8-

--------------------------------------------------------------------------------


 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended.


 “Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:


(i)           if the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, the Fair Market
Value of a Share of Common Stock shall be the closing sales price of a Share of
Common Stock as quoted on such exchange or system for such date (or the most
recent trading day preceding such date if there were no trades on such date), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;


(ii)          if the Common Stock is regularly quoted by a recognized securities
dealer but is not listed in the manner contemplated by clause (i) above, the
Fair Market Value of a Share of Common Stock shall be the mean between the high
bid and low asked prices for the Common Stock for such date (or the most recent
trading day preceding such date if there were no trades on such date), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or


(iii)         if neither clause (i) above nor clause (ii) above applies, the
Fair Market Value shall be determined in good faith by the Administrator based
on the reasonable application of a reasonable valuation method.


 “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.


 “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.


 “Notice of Grant” means a written or electronic notice evidencing certain terms
and conditions of an individual Option grant, Stock Award grant or grant of
Unrestricted Shares.  The Notice of Grant applicable to Stock Options shall be
part of the Option Agreement.


 “Option” means a stock option granted pursuant to the Plan.


 “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant.  Each Option
Agreement shall be subject to the terms and conditions of the Plan.


 “Optioned Stock” means the Common Stock subject to an Option.


 “Optionee” means the holder of an outstanding Option granted under the Plan.
 
-9-

--------------------------------------------------------------------------------


 
  “Parent” means a “parent corporation” of the Company (or, in the context of
Section 15(c) of the Plan, of a successor corporation), whether now or hereafter
existing, as defined in Section 424(e) of the Code.


 “Participant” shall mean any person who holds an Option, Restricted Stock, a
Stock Award or Unrestricted Shares granted or issued pursuant to the Plan.
 
“Restricted Stock” means Shares that are subject to restrictions pursuant to
Section 11 hereof.
 
 
“Restricted Stock Unit” means a right granted under and subject to restrictions
pursuant to Section 12 hereof.
 
“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to such Rule
16b-3, as such rule is in effect when discretion is being exercised with respect
to the Plan.


“Section 16(b)” means Section 16(b) of the Exchange Act.


“Service Provider” means an Employee or Consultant.


“Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.


“Stock Award” means an Award of Shares pursuant to Section 11 of the Plan or an
award of Restricted Stock Units pursuant to Section 12 of the Plan.


“Stock Award Agreement” means an agreement, approved by the Administrator,
providing the terms and conditions of a Stock Award.


“Stock Award Shares” means Shares subject to a Stock Award.


“Stock Awardee” means the holder of an outstanding Stock Award granted under the
Plan


“Subsidiary” means a “subsidiary corporation” of the Company (or, in the context
of Section 15(c) of the Plan, of a successor corporation), whether now or
hereafter existing, as defined in Section 424(f) of the Code.


 “Unrestricted Shares” means a grant of Shares made on an unrestricted basis
pursuant to Section 14 of the Plan.


3.           Stock Subject to the Plan.  Subject to the provisions of Section 15
of the Plan, the maximum aggregate number of Shares that may be issued under the
Plan is 400,000 Shares.  The Shares may be authorized but unissued, or
reacquired, shares of Common Stock.  If an Option expires or becomes
unexercisable without having been exercised in full or is canceled or
terminated, or if any Shares of Restricted Stock or Shares underlying a Stock
Award are forfeited, the Shares that were subject thereto shall be added back to
the Shares available for issuance under the Plan.
 


4.           Administration of the Plan.
 
-10-

--------------------------------------------------------------------------------


 
(a)           Procedure.
 
(i)           Multiple Administrative Bodies.  Different Committees with respect
to different groups of Service Providers may administer the Plan.


(ii)          Section 162(m).  To the extent that the Administrator determines
it to be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.


(iii)         Rule 16b-3.  If the Company is subject to Section 16(b), the
transactions contemplated hereunder shall (from the date that the Company is
first subject to Section 16(b)), be structured to satisfy the requirements for
exemption under Rule 16b-3.


(iv)         Other Administration.  Other than as provided above, the Plan shall
be administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.


(b)         Powers of the Administrator.  Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:


(i)           to determine the Fair Market Value;


(ii)          to select the Service Providers to whom Options, Stock Awards and
Unrestricted Shares may be granted hereunder;


(iii)         to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;


(iv)         to approve forms of agreement for use under the Plan;


(v)          to determine the terms and conditions, not inconsistent with the
terms of the Plan or of any Award granted hereunder.  Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options may be exercised (which may be based on performance criteria), any
vesting, acceleration or waiver of forfeiture provisions, and any restriction or
limitation regarding any Option or Stock Award, or the Shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;


(vi)         to construe and interpret the terms of the Plan, Awards granted
pursuant to the Plan and agreements entered into pursuant to the Plan;


(vii)        to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws;
 
-11-

--------------------------------------------------------------------------------


 
(viii)      to modify or amend each Award (subject to Section 19(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;


(ix)         to allow grantees to satisfy withholding tax obligations by having
the Company withhold from the Shares to be issued upon exercise of an Option
that number of Shares having a Fair Market Value equal to the amount required to
be withheld, provided that withholding is calculated at the minimum statutory
withholding level.  The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined.  All determinations to have Shares withheld for this purpose shall
be made by the Administrator in its discretion;


 
(x)          to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
shall have declined by 50% from the date of grant to the date that is one year
after the date of grant;


(xi)         to authorize any person to execute on behalf of the Company any
agreement entered into pursuant to the Plan and any instrument required to
effect the grant of an Award previously granted by the Administrator; and


(xii)        to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)         Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations shall be final and binding on all holders of
Awards and Restricted Stock.  None of the Board, the Committee or the
Administrator, nor any member or delegate thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with the Plan, and each of the foregoing shall be entitled in all
cases to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including without limitation reasonable
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law and/or under any directors’ and officers’ liability insurance coverage
which may be in effect from time to time.


5.           Eligibility.  Nonstatutory Stock Options, Stock Awards and
Unrestricted Shares may be granted to Service Providers.  Incentive Stock
Options may be granted only to Employees.  Notwithstanding anything contained
herein to the contrary, an Award may be granted to a person who is not then a
Service Provider; provided, however, that the grant of such Award shall be
conditioned upon such person becoming a Service Provider at or prior to the time
of the execution of the agreement evidencing such Award.


6.           Limitations.


(a)         Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option.  However, notwithstanding
such designation, if a single Employee becomes eligible in any given year to
exercise Incentive Stock Options for Shares having a Fair Market Value in excess
of $100,000, those Options representing the excess shall be treated as
Nonstatutory Stock Options.  In the previous sentence, “Incentive Stock Options”
include Incentive Stock Options granted under any plan of the Company or any
Parent or any Subsidiary.  For the purpose of deciding which Options apply to
Shares that “exceed” the $100,000 limit, Incentive Stock Options shall be taken
into account in the same order as granted.  The Fair Market Value of the Shares
shall be determined as of the time the Option with respect to such Shares is
granted.
 
-12-

--------------------------------------------------------------------------------


 
(b)         Neither the Plan nor any Award nor any agreement entered into
pursuant to the Plan shall confer upon a Participant any right with respect to
continuing the grantee’s relationship as a Service Provider with the Company,
nor shall they interfere in any way with the Participant’s right or the
Company’s right to terminate such relationship at any time, for any reason or no
reason.


(c)         No Service Provider shall be granted, in any fiscal year of the
Company, Options to purchase more than 100,000 Shares (subject to adjustment in
accordance with Section 15).


7.           Term of the Plan.  Subject to Section 22 of the Plan, the Plan
shall become effective upon its adoption by the Board.  It shall continue in
effect for a term of ten (10) years unless terminated earlier under Section 18
of the Plan.


8.           Term of Options.  The term of each Option shall be stated in the
applicable Option Agreement.  In the case of an Incentive Stock Option, the term
shall be ten (10) years from the date of grant or such shorter term as may be
provided in the applicable Option Agreement.  However, in the case of an
Incentive Stock Option granted to an Optionee who, at the time the Incentive
Stock Option is granted, owns, directly or indirectly, stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant or such shorter term
as may be provided in the applicable Option Agreement.


9.           Option Exercise Price; Exercisability.


(a)         Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be no less than 100% of the Fair
Market Value per Share as of the date of grant; provided, however, that in the
case of an Incentive Stock Option granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share as of the date of grant, or


(b)         Exercise Period and Conditions.  At the time that an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.


10.         Exercise of Options; Consideration.


(a)         Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.  Unless the Administrator provides otherwise, vesting
of Options granted hereunder shall be tolled during any unpaid leave of
absence.  An Option may not be exercised for a fraction of a Share.  An Option
shall be deemed exercised when the Company receives: (i) written or electronic
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and Section 10(e) of the Plan.  Shares issued
upon exercise of an Option shall be issued in the name of the Optionee.  Until
the Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option.  The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised.  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan.  Exercising an Option in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.
 
-13-

--------------------------------------------------------------------------------


 
(b)         Termination of Relationship as a Service Provider.  If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability or upon a termination of such Optionee’s employment with Cause, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement).  In the absence of a
specified time in the Option Agreement and except as otherwise provided in
Sections 10(c), 10(d) and 10(e) of this Plan, the Option shall remain
exercisable for a period of 90 days following the Optionee’s termination (but in
no event later than the expiration of the term of such Option).  If, on the date
of termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the
Plan.  If, after termination, the Optionee does not exercise his or her Option
in full within the time specified by the Administrator, the unexercised portion
of the Option shall terminate, and the Shares covered by such unexercised
portion of the Option shall revert to the Plan.  An Optionee who changes his or
her status as a Service Provider (e.g., from being an Employee to being a
Consultant) shall not be deemed to have ceased being a Service Provider for
purposes of this Section 10(b), nor shall a transfer of employment among the
Company and any Subsidiary be considered a termination of employment; however,
if an Optionee owning Incentive Stock Options ceases being an Employee but
continues as a Service Provider, such Incentive Stock Options shall be deemed to
be Nonstatutory Options three months after the date of such cessation.


(c)         Disability of an Optionee.  If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement).  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for one year following the Optionee’s
termination (but in no event later than the expiration of the term of such
Option).  If, on the date of termination, the Optionee is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
shall revert to the Plan.  If, after termination, the Optionee does not exercise
his or her Option in full within the time specified herein, the unexercised
portion of the Option shall terminate, and the Shares covered by such
unexercised portion of the Option shall revert to the Plan.


(d)         Death of an Optionee.  If an Optionee dies while a Service Provider,
the Option may be exercised within such period of time as is specified in the
Option Agreement (but in no event later than the expiration of the term of such
Option as set forth in the Notice of Grant), by the Optionee’s estate or by a
person who acquires the right to exercise the Option by bequest or inheritance,
but only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for one year following the Optionee’s death ((but in no event later
than the expiration of the term of such Option).  If, at the time of death, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan.  If the Option is not
so exercised in full within the time specified herein, the unexercised portion
of the Option shall terminate, and the Shares covered by the unexercised portion
of such Option shall revert to the Plan.
 
-14-

--------------------------------------------------------------------------------


 
(e)         Termination for Cause. If a Service Provider’s relationship with the
Company is terminated for Cause, then, unless otherwise provided in such Service
Provider’s Option Agreement, such Service Provider shall have no right to
exercise any of such Service Provider’s Options at any time on or after the
effective date of such termination.


(f)         Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist any of the following as determined by the
Administrator from time to time:


(i)          cash;


(ii)         check;


(iii)        Shares which have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;


(iv)        consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan, including any
net-settlement or broker-assisted cashless exercise program;


(v)         any combination of the foregoing methods of payment; or


(vi)        such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.


11.         Stock Awards.  The Administrator may, in its sole discretion, grant
(or sell at par value or such higher purchase price as it determines) Shares to
any Service Provider subject to such terms and conditions as the Administrator
sets forth in a Stock Award Agreement evidencing such grant.  Stock Awards may
be granted or sold in respect of past services or other valid consideration or
in lieu of any cash compensation otherwise payable to such individual.  The
grant of Stock Awards under this Section 11 shall be subject to the following
provisions:


(a)         At the time a Stock Award under this Section 11 is made, the
Administrator shall establish a vesting period (the “Restricted Period”)
applicable to the Stock Award Shares subject to such Stock Award.  The
Administrator may, in its sole discretion, at the time a grant is made,
prescribe restrictions in addition to the expiration of the Restricted Period,
including the satisfaction of corporate or individual performance
objectives.  None of the Stock Award Shares may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the Restricted Period
applicable to such Stock Award Shares or prior to the satisfaction of any other
restrictions prescribed by the Administrator with respect to such Stock Award
Shares.


(b)         The Company shall issue, in the name of each Service Provider to
whom Stock Award Shares have been granted, stock certificates representing the
total number of Stock Award Shares granted to such person, as soon as reasonably
practicable after the grant.  The Company, at the direction of the
Administrator, shall hold such certificates, properly endorsed for transfer, for
the Stock Awardee’s benefit until such time as the Stock Award Shares are
forfeited to the Company, or the restrictions lapse.
 
-15-

--------------------------------------------------------------------------------


 
(c)         Unless otherwise provided by the Administrator, holders of Stock
Award Shares shall have the right to vote such Shares and have the right to
receive any cash dividends with respect to such Shares.  All distributions, if
any, received by a Stock Awardee with respect to Stock Award Shares as a result
of any stock split, stock distribution, combination of shares, or other similar
transaction shall be subject to the restrictions of this Section 11.


(d)         Any Stock Award Shares granted to a Service Provider pursuant to the
Plan shall be forfeited if the Stock Awardee voluntarily terminates employment
with the Company or its subsidiaries or resigns or voluntarily terminates his
consultancy arrangement or directorship with the Company or its subsidiaries, or
if the Stock Awardee’s employment or the consultant’s consultancy arrangement or
directorship is terminated for Cause prior to the expiration or termination of
the applicable Restricted Period and the satisfaction of any other conditions
applicable to such Stock Award Shares.  Upon such forfeiture, the Stock Award
Shares that are forfeited shall be retained in the treasury of the Company and
be available for subsequent awards under the Plan.  If the Stock Awardee’s
employment, consultancy arrangement or directorship terminates for any other
reason, the Stock Award Shares held by such person shall be forfeited, unless
the Administrator, in its sole discretion, shall determine otherwise.


(e)         Upon the expiration or termination of the Restricted Period and the
satisfaction of any other conditions prescribed by the Committee, the
restrictions applicable to the Stock Award Shares shall lapse and, at the Stock
Awardee’s request, a stock certificate for the number of Stock Award Shares with
respect to which the restrictions have lapsed shall be delivered, free of all
such restrictions, to the Stock Awardee or his beneficiary or estate, as the
case may be.


12.         Restricted Stock Units.  The Committee may, in its sole discretion,
grant Restricted Stock Units to a Service Provider subject to such terms and
conditions as the Committee sets forth in a Stock Award Agreement evidencing
such grant.  “Restricted Stock Units” are Awards denominated in units evidencing
the right to receive Shares of Common Stock, or an amount of cash determined
based upon the Fair Market Value of Shares of Common Stock, which may vest over
such period of time and/or upon satisfaction of such performance criteria or
objectives as is determined by the Committee at the time of grant and set forth
in the applicable Stock Award Agreement, without payment of any amounts by the
Stock Awardee thereof (except to the extent required by law).  Prior to delivery
of shares of Common Stock with respect to an award of Restricted Stock Units,
the Stock Awardee shall have no rights as a stockholder of the Company.


Upon satisfaction and/or achievement of the applicable vesting requirements
relating to an award of Restricted Stock Units, the Stock Awardee shall be
entitled to receive a number of shares of Common Stock that are equal to the
number of Restricted Stock Units that became vested.  To the extent, if any, set
forth in the applicable Stock Award Agreement, cash dividend equivalents may be
paid during, or may be accumulated and paid at the end of, the applicable
vesting period, as determined by the Committee.


Unless otherwise provided by the Stock Award Agreement, any Restricted Stock
Units granted to a Service Provider pursuant to the Plan shall be forfeited if
the Stock Awardee terminates employment or his or her consultancy arrangement
with the Company or its subsidiaries terminates for any reason prior to the
expiration or termination of the applicable vesting period and/or the
achievement of such other vesting conditions applicable to the award.


Prior to the delivery of any shares of Common Stock in connection with an award
of Restricted Stock Units, the Stock Awardee shall pay or make adequate
provision acceptable to the Company for the satisfaction of the statutory
minimum prescribed amount of federal and state income tax and other withholding
obligations of the Company, including by having the Company withhold from the
number of shares of Common Stock otherwise deliverable in connection with an
award of Restricted Stock Units, a number of shares of Common Stock having a
Fair Market Value equal to an amount sufficient to satisfy such tax withholding
obligations.
 
-16-

--------------------------------------------------------------------------------


 
13.         Unrestricted Shares.  The Administrator may grant Unrestricted
Shares in accordance with the following provisions:


(a)         The Administrator may cause the Company to grant Unrestricted Shares
to Service Providers at such time or times, in such amounts and for such reasons
as the Administrator, in its sole discretion, shall determine. No payment shall
be required for Unrestricted Shares.


(b)         The Company shall issue, in the name of each Service Provider to
whom Unrestricted Shares have been granted, stock certificates representing the
total number of Unrestricted Shares granted to such individual, and shall
deliver such certificates to such Service Provider as soon as reasonably
practicable after the date of grant or on such later date as the Administrator
shall determine at the time of grant.


14.         Non-Transferability.  Unless determined otherwise by the
Administrator, an Option may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee.  If the Administrator makes an Option
transferable, such Option shall contain such additional terms and conditions as
the Administrator deems appropriate.  Notwithstanding the foregoing, the
Administrator, in its sole discretion, may provide in the Option Agreement
regarding a given Option that the Optionee may transfer, without consideration
for the transfer, his or her Nonstatutory Stock Options to members of his or her
immediate family, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Option. During the period
when Shares of Restricted Stock and Stock Award Shares are restricted (by virtue
of vesting schedules or otherwise), such Shares may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution.


15.         Adjustments Upon Changes in Capitalization, Change in Control.


(a)         Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number and type of shares covered by each
outstanding Option and Stock Award, the number and type of shares of Restricted
Stock outstanding and the number and type of shares which have been authorized
for issuance under the Plan but as to which no Options or Stock Awards have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option or Stock Award, as well as the exercise price per share
of each such outstanding Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares of Common Stock subject to an Award
hereunder.
 
-17-

--------------------------------------------------------------------------------


 
(b)           Change in Control.  Notwithstanding anything to the contrary set
forth in the Plan, upon or in anticipation of any Change in Control, the Board
may, in its sole and absolute discretion and without the need for the consent of
any Participant, take one or more of the following actions contingent upon the
occurrence of that Change in Control: (i) cause any or all outstanding Options
held by Participants affected by the Change in Control to become vested and
immediately exercisable, in whole or in part; (ii) cause any or all outstanding
Restricted Stock or Restricted Stock Units held by Participants affected by the
Change in Control to become non-forfeitable, in whole or in part; (iii) cancel
any Option in exchange for a substitute option in a manner consistent with the
requirements of Treas. Reg. §1.424-1(a) (notwithstanding the fact that the
original Option may never have been intended to satisfy the requirements for
treatment as an Incentive Stock Option); (iv) cancel any Restricted Stock or
Restricted Stock Units held by a Participant affected by the Change in Control
in exchange for restricted stock of or restricted stock units in respect of the
capital stock of any successor corporation; (v) redeem any Restricted Stock held
by a Participant affected by the Change in Control for cash and/or other
substitute consideration with a value equal to the Fair Market Value of an
unrestricted Share on the date of the Change in Control; (vi) cancel any Option
held by a Participant affected by the Change in Control in exchange for cash
and/or other substitute consideration with a value equal to (A) the number of
Shares subject to that Option, multiplied by (B) the difference, if any, between
the Fair Market Value per Share on the date of the Change in Control and the
exercise price of that Option; provided, that if the Fair Market Value per Share
on the date of the Change in Control does not exceed the exercise price of any
such Option, the Board may cancel that Option without any payment of
consideration therefor; or (vii) cancel any Restricted Stock Unit held by a
Participant affected by the Change in Control in exchange for cash and/or other
substitute consideration with a value equal to the Fair Market Value per Share
on the date of the Change in Control.


16.         Substitute Options.  In the event that the Company, directly or
indirectly, acquires another entity, the Board may authorize the issuance of
stock options (“Substitute Options”) to the individuals performing services for
the acquired entity in substitution of stock options previously granted to those
individuals in connection with their performance of services for such entity
upon such terms and conditions as the Board shall determine, taking into account
the conditions of Code Section 424(a), as from time to time amended or
superceded, in the case of a Substitute Option that is intended to be an
Incentive Stock Option.  Shares of capital stock underlying Substitute Stock
Options shall not constitute Shares issued pursuant to the Plan for any purpose.


17.         Date of Grant.  The date of grant of an Option, Stock Award or
Unrestricted Share shall be, for all purposes, the date on which the
Administrator makes the determination granting such Option, Stock Award or
Unrestricted Share, or such other later date as is determined by the
Administrator.  Notice of the determination shall be provided to each grantee
within a reasonable time after the date of such grant.


18.         Amendment and Termination of the Plan.


(a)         Amendment and Termination.  The Board may at any time amend, alter,
suspend or terminate the Plan.


(b)         Shareholder Approval.  The Company shall obtain shareholder approval
of any Plan amendment to the extent necessary to comply with Applicable Laws.


(c)         Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any grantee,
unless mutually agreed otherwise between the grantee and the Administrator,
which agreement must be in writing and signed by the grantee and the
Company.  Termination of the Plan shall not affect the Administrator’s ability
to exercise the powers granted to it hereunder with respect to Awards granted
under the Plan prior to the date of such termination.
 
-18-

--------------------------------------------------------------------------------


 
19.         Conditions Upon Issuance of Shares.


(a)         Legal Compliance.  Shares shall not be issued in connection with the
grant of any Stock Award or Unrestricted Share or the exercise of any Option
unless such grant or the exercise of such Option and the issuance and delivery
of such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.


(b)         Investment Representations.  As a condition to the grant of any
Stock Award or Unrestricted Share or the exercise of any Option, the Company may
require the person receiving such Award or exercising such Option to represent
and warrant at the time of any such exercise or grant that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.


(c)         Additional Conditions.  The Administrator shall have the authority
to condition the grant of any Award in such other manner that the Administrator
determines to be appropriate, provided that such condition is not inconsistent
with the terms of the Plan.  Such conditions may include, among other things,
obligations of recipients to execute lock-up agreements and shareholder
agreements in the future.
 
(d)         Trading Policy Restrictions.  Option exercises and other Awards
under the Plan shall be subject to the terms and conditions of any insider
trading policy established by the Company or the Administrator.


20.         Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.


21.         Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.


22.         Shareholder Approval.  The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted.  Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.  Notwithstanding any provision in the
Plan to the contrary, any exercise of an Option granted before the Company has
obtained shareholder approval of the Plan in accordance with this Section 22
shall be conditioned upon obtaining such shareholder approval of the Plan in
accordance with this Section 22.


23.         Withholding; Notice of Sale.  The Company shall be entitled to
withhold from any amounts payable to an Employee any amounts which the Company
determines, in its discretion, are required to be withheld under any Applicable
Law as a result of any action taken by a holder of an Award.


24.         Governing Law.  This Plan shall be governed by the laws of the state
of New Jersey, without regard to conflict of law principles.


-19-

--------------------------------------------------------------------------------


 